Case: 2:11-cv-01016-EAS-MRM Doc #: 2692-2 Filed: 12/20/19 Page: 1 of 1 PAGEID #: 133016

Legal

Office 614.644.0872
MIKE DEWINE neee tore
G OVERNOR OF Oo HIO www.govetnot.ohio.gov

 

 

December 20, 2019

Mr. Melvin Bonnell # A204-019
Chillicothe Correctional Institution
P.O. Box 5500

Chillicothe, OH 45601

Dear Mr. Bonnell:
This letter is written to inform you that Governor DeWine has granted a Warrant of

Reprieve of your execution scheduled for February 20, 2020, until March 18, 2021. A copy of
the Warrant of Reprieve accompanies this letter.

Sincerely,
Sih SS) Deeb eren zane
Sarah V. Ackman
Deputy Legal Counsel
SVA:mse
Enclosure

cc: Trayce Thalheimer, Chair, Ohio Parole Board
Stephen C. Gray, Chief Legal Counsel, ODRC
Crystal Pounds-Alexander, Office of Victim Services, ODRC
Brenda Leikala, Ohio Attorney General’s Office
Sandfa Huth Grosko, c/o Justin Kudela, Ohio Supreme Court
Michael C. O’Malley, Cuyahoga County Prosecutor
Christopher D. Schroeder, Cuyahoga County Prosecutor’s Office
Warden Timothy Shoop, Chillicothe Correctional Institution
Laurence Komp, Federal Public Defenders Office
